Title: 28th
From: Adams, Abigail
To: 


       We left Axminster and proceeded to Exeter. Here we put up at the Hotell in the Church yard and opposite to the Cathedral Church. At this place lives Mr. Andrew Cranch the Eldest Brother of Mrs. Palmer and Mr. R. Cranch. We went to visit him. A Mr. Bowering a very Worthy Tradesman came to see us, and as he lives near to Mr. Cranch, he persuaded the old Gentleman to come and drink Tea with him. He is very infirm and about 78 years old, is very poor and past his labour, bears a Good Character as a man of great integrity and industery. His wife is near as old as he, a small woman, but very lively and active and looks like to last many years. Mr. Bowerings Brother married with
      